UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedApril 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:000-52927 American Sierra Gold Corp. (Exact name of registrant as specified in its charter) Nevada 98-0528416 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9llen Blvd., #36, Beaverton, Oregon 97005 (Address of principal executive offices) (951) 287-9593 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding for each of the issuer’s classes of common stock, as of the latest practical date:16,041,740 shares of common stock outstanding as of June 11, 2013. Table of Contents AMERICAN SIERRA GOLD CORP. TABLE OF CONTENTS to Quarterly Report on Form 10-Q for the Period Ended April 30, 2013 Page CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I – FINANCIAL INFORMATION Item 1 Financial Statements 4 Balance Sheets at April 30, 2013 (unaudited) and April 30, 2012 (unaudited) 4 Statements of Operations for the nine months ended April 30, 2013, and 2012 (unaudited) 5 Statements of Cash Flow for the nine months ended April 30, 2013, and 2012 (unaudited) 6 Statements of Equity for the nine months ended April 30, 2013
